Title: John Hartwell Cocke to James Madison, 29 March 1828
From: Cocke, John Hartwell
To: Madison, James


	    
	      Dear Sir,
	      
		Bremo
		March 29. 1828
	      
	    
	     
Yours of the 9 Inst. inclosing Mr. Lawrences letter reached me in due course of Mail.
Whatever we may have thought of Doctor Jones’ claims upon us he has taken a course which has left us entirely at liberty in future, by writing in answer to the letter referr’d to in yours, that he considers himself put out of nomination by our determination to deferr the appointment.  His letter, with a copy of my answer accompanies this.
I am still in hopes, however, that he will get into better temper by July, as from all I can learn, he seems to posssess in a higher degree the qualifications we are in search of, for our vacant Chair—
I am sorry to inform you, that the State of things at the University, has assumed a less favorable aspect.  At my last visit to Charlottesville (last week) I found a good deal of discontent had been produced among the Students by Mr. Bonnycastles dissolving his nat. philo. Class.  Several of the Students had made this the pretext for leaving the Institution, and others had become restless & dissatisfied at seeing the departure of their Class mates.  I found some unfavorable impressions existing in the vicinity, from the unfortunate step of Mr. B. but I regarded this much less than the effect, which this & other causes seems to have had on Mr. Lomax.  He seemed to think it important, that the Board of Visitors should act oftener if possible, and although he said nothing more than that he fear’d there was wanting that degree of zeal & devotedness in the faculty so essential to elevate & sustain the Institution, yet, I thought I discover’d he was under fearful apprehensions for the future.
From all quarters, I hear of complaints against the expences of the University.  To reduce the cost of Education, ought at all times to be a primary object, but I presume, there has been rarely if ever a time when the benefits of retrenchment would have been more sensibly felt than at present.  I think the cost of Board can be reduced to $110 or 120, by reducing the Number of Hotel keepers so as to insure 50 boarders to Each.  Under this arrangement, the Hotel keepers would be on a better footing as to profit than now.  With this reduction, by taking off the tax on each Student for the use of the pub. Buildings we should approximate more nearly the expenses incurr’d at Wm. & Mary where I find there is a difference against us of $70 or 80 in the Expense of a Student.
I fear our sumptuary regulations are not rigidly inforced.  I hear that some purse proud & foolish parents give their sons finer cloth than is allowed, and I see, there is little or no regard paid to uniformity, in Dress.
I believe there has been more general & uniform attention to their Studies upon the part of the Students than at any former term of the University.  I am Dear Sir Yours with highest respect & Esteem

	      John H. Cocke
	    
	  P. S.  The Proctor has nearly completed the Walls of the Observatory, and thinks he will be able to accomplish the Whole Design for less than $300, and that the old Subscriptions to the Central College now coming in, will furnish the requisite funds without touching any part of the last loan.                        
                            
                            J. H. C
                        